DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed on September 25, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rudolph (US 2,769,562).
	Regarding claim 1, Rudolph discloses a clamping junction receptacle (see figure 1) for wall material, which includes: a housing (10) having at least one side wall (11) and a back wall (13) defining front opening (see figure 1), at least one flange (24) extending laterally from said at least one side wall adjacent a front edge of said at least one side wall (see figure 1), at least one pivotal wing (15) is formed in said sidewall having a forward end normally biased outward from said at least one side wall (see figure 1) and 
	Regarding claim 2, Rudolph discloses the clamping junction receptacle (see figure 1), wherein said wing (15) has a rear end substantially continuous with said at least one side wall surface to permit insertion of said junction box into a cut-out surface of the wall material (see figure 1) having an exterior dimension which is slightly larger than an exterior of said at least one sidewall such that when so inserted therethrough compresses said wing (15) inward where upon said forward end passing through said cut-out surface (see figure 1), said wing (15) is biased outward to secure said junction box in place with the wall material between said flange and said wing (see figures 2 and 3).
	Regarding claim 3, Rudolph discloses the claiming junction receptacle (see figure 1), wherein said wing (15) moves inwardly through an open surface (14) in said at least one sidewall which is slightly larger than a size of said wing (see figure 1).
	Regarding claim 4, Rudolph discloses the claiming junction receptacle (see figure 1), wherein said wing (15) includes a pull surface (see figure 1) accessed from a front part of said receptacle to gain purchase thereon and draw said wing (15) inward in order to remove the junction receptacle from the wall material (see figures 1-3).
	Regarding claim 5, Rudoplh discloses the claiming junction receptacle (see figure 1), wherein said flange (24) include at least notch on an inwardly disposed surface thereof (see figure 1).
	Regarding claim 6, Rudoplh discloses the claiming junction receptacle (see figure 1), wherein a front of said receptacle (see figure 1) includes at least one screw receiving surface opening (19) in said sidewall for a receiving screw (see figure 1). 

	Regarding claim 9, Rudolph discloses the claiming junction receptacle (see figure 1), wherein said at least one side wall (11) is characterized to include two opposing walls each of which include one said wing (see figure 1).
	Regarding claim 10, Rudolph discloses the claiming junction receptacle (see figure 1), which includes a top wall and a bottom wall (12) interconnecting said back wall and two said side walls (11).
Regarding claim 11, Rudolph discloses the claiming junction receptacle (see figure 1), which includes pitched portions (see figure 1) interconnecting said, top wall, said bottom wall, said back wall and said side walls (see figure 1).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 2,769,562) in view Norberg et al (US 4,794,207).
Regarding claim 7, Rudolph discloses the claimed invention except for at least one side wall and said back wall includes slit surfaces formed about a retention finger, wherein said retention finger is flexible to receive a wire thereby and has an end which aids to 
Regarding claim 12, Rudolph discloses the claimed invention except for one of said pitched portions include slit surfaces formed about a retention finger, wherein each said retention finger is flexible to receive a wire thereby and has an end which aids to retain the wire from removal once inserted thereby. Norberg teaches an electrical junction receptacle which includes: a housing (18) having at least one side wall (32) and a back wall defining front opening (see figure 1), at least one flange (36) extending laterally from said at least one side wall adjacent a front edge of said at least one side wall (see figure 1), at least one side wall and said back wall includes slit surfaces (22) formed about a retention finger (26), wherein said retention finger (26) is flexible to receive a wire thereby and has an end which aids to retain the wire from removal once inserted thereby (column .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barry (US 3,710,972), Moran, Jr et al (US 4,215,787), Ware (US 4,063,660), Salg (US 3,891,113 and US 3,848,764), Barry (US 3,884,441), Chisholm (US 2,842,281), MacDonald (US 3,659,037), Buckels (US 2,870,931), Gorin et al (US 7,495,171), Duesterhoeft et al (US 6,265,670) and Farr et al (US 5,726,392) disclose a clamping junction receptacle for a wall material. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


September 20, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848